Citation Nr: 1750756	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  14-02 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to include as due to herbicide exposure.

2.  Entitlement to an evaluation in excess of 20 percent for type II diabetes mellitus.

3.  Entitlement to an evaluation in excess of 10 percent for a crush injury to the right index finger.

4.  Entitlement to an evaluation in excess of 10 percent for tinnitus. 

5. Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	Nancy Lavranchuk, Agent

ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from May 1962 to November 1974.  His awards and decorations include the Purple Heart Medal and the Combat Action Ribbon. 

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a December 2013 rating decision issued by Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.
 
This case was previously before the Board in September 2015.  At that time, the Board remanded the issue of entitlement to TDIU for further development.

The issues of entitlement to service connection for a skin disorder and to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's type II diabetes mellitus does require restricted diet and an oral hypoglycemic agent, but not insulin or regulation of his activities.

2.  The Veteran has favorable ankylosis of the right index finger and limitation of motion resulting in a gap less than one inch.  There is no evidence of arthritis, amputation, or limitation of motion or painful motion of the other fingers of the right hand.

3.  The Veteran's tinnitus has been assigned a 10 percent evaluation throughout the appeal period, which is the maximum rating authorized for tinnitus under Diagnostic Code 6260, for either a unilateral or bilateral condition.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent for diabetes mellitus have not been met. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an evaluation in excess of 10 percent for a crush injury to the right index finger have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1=4.14, 4.71a, Diagnostic Code 5225 (2017).

3.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.87, Diagnostic Code 6260 (2017); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist with respect to the issues decided herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).



Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7. 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending. Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

Although pain may cause functional loss, pain itself does not constitute functional loss. Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.


I.  Diabetes Mellitus

The Veteran is currently assigned a 20 percent evaluation for his type II diabetes mellitus, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 7913.

Under that diagnostic code, a 20 percent disability evaluation is assigned for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet. A 40 percent disability evaluation is contemplated for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  A 60 percent disability evaluation is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities, with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is contemplated for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated. 

The Court has held that, in order to demonstrate a regulation of activities, "medical evidence" is required to show that both occupational and recreational activities have been restricted. Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  The phrase "regulation of activities" means "avoidance of strenuous occupational and recreational activities." Camacho, 21 Vet. App. at 362 (quoting 38 C.F.R. § 4.119, Diagnostic Code 7913 (defining the term within the criteria for a 100 percent rating)). 

Successive rating criteria, such as Diagnostic Code 7913, is where the evaluation for each higher disability rating includes the criteria of each lower disability rating, such that if a component is not met at any one level, the veteran can only be rated at the level that does not require the missing component. Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  For example, the diagnostic code for diabetes mellitus (Diagnostic Code 7913) is successive because each higher evaluation requires the elements of the lower evaluation: the 10 percent evaluation requires a restricted diet; the 20 percent evaluation requires a restricted diet and insulin or oral hypoglycemic agent, the 40 percent evaluation requires insulin, restricted diet, and regulation of activities; and so forth. Camacho, 21 Vet. App. at 366.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased evaluation for his service-connected type II diabetes mellitus.

During the April 2012 and April 2013 VA examinations, the examiners indicated that the Veteran's diabetes mellitus was managed by a restricted diet and a prescribed oral hypoglycemic agent.  It was noted that he did not require an insulin injection or the regulation of activities as part of the medical management of his diabetes mellitus.  The examiner also indicated that the Veteran visited his diabetic care provider less than two times per month for episodes of ketoacidosis or hypoglycemic reactions, and there were no episodes of ketoacidosis or hyperglycemia requiring hospitalization over the past 12 months.  He did not have progressive unintentional weight loss attributable to diabetes mellitus, and there were no complications from the disability.

Based on the evidence, the Veteran does not meet the criteria for an evaluation in excess of 20 percent.  The medical evidence of record establishes that the Veteran's diabetes mellitus requires restricted diet and prescribed oral hypoglycemic agent, but not insulin or a regulation of his activities.   As noted above, a 40 percent evaluation requires insulin, restricted diet, and regulation of activities. 38 C.F.R. § 4.119, Diagnostic Code 7913. 

In rendering this decision, the Board has also considered the lay evidence of record.  However, the Veteran has not reported that his diabetes mellitus requires insulin or a regulation of activities.  Therefore, the Veteran's lay statements also do not support the claim for an increased rating.

Based on the foregoing, the Veteran has not been shown to meet the criteria for an increased evaluation under the rating criteria.  Accordingly, the Veteran is not entitled to an evaluation in excess of 20 percent for his diabetes mellitus.

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

II.  Crush Injury to the Right Index Finger

The Veteran's service-connected right index finger disability is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.119, Diagnostic Code 5225. 

Diagnostic Code 5225 provides a 10 percent rating for favorable and unfavorable ankylosis of either index finger. 38 C.F.R. § 4.71a.   Note (1) to Diagnostic Code 5225 also provides that consideration should be given as whether an evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of other digits or interference with overall function of the hand.  Diagnostic Code 5225 limits a Veteran to a single 10 percent maximum rating for an index finger disability, regardless whether the ankylosis is favorable or unfavorable. 

At July 2012 and April 2013 VA examinations, the Veteran reported sustaining a crush injury to his right index finger in 1962, which required a surgical repair of the flexor tendon.  He noted that his finger gets in the way of his grip and grasp, but he denied having flare-ups.  On physical examination, the examiner noted that there was limitation of motion or evidence of painful motion of the Veteran's right index finger.  There was no gap between the thumb pad and fingers, but there was a gap of less than one inch between the right index fingertip and the proximal transverse crease of the palm.  Extension and flexion were limited by no more than 30 degrees, with no evidence of pain on motion.  Repetitive testing was conducted, with no additional loss of motion and no pain on movement.  The Veteran was noted to have ankylosis only of the right index finger, in a proximal interphalangeal joint flexed to 30 degrees.  It was noted that the Veteran suffered from functional loss, to include interference with grip and grasp.  A right index finger deformity was observed. 

Based on the evidence, the Board finds that the Veteran's right index finger disability does not more nearly approximate that required for a higher rating under any diagnostic code.  The Veteran is not shown to have ankylosis, either favorable or unfavorable, in any other finger but his right index finger.  His limitation of motion is not found to create a gap larger than one inch.  Moreover, although the examiner noted that the disability interfered with the Veteran's grip and grasp, there was no limitation of motion or painful motion of the other fingers of his right hand.  There is also no evidence of amputation or arthritis.   As such, entitlement to rating in excess of 10 percent for a right index finger disability is not warranted. 

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


III.  Tinnitus 

The Veteran's tinnitus is currently assigned a 10 percent evaluation pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260 (recurrent tinnitus).  The resolution of this claim is wholly dependent on the application of the law.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).  

Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for "recurrent" tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head. 38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) (2017).

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held that the pre-1999 and pre-June 13, 2003, versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the Federal Circuit and stayed the adjudication of tinnitus rating cases affected by the Smith decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded that the Court erred in not deferring to the VA's interpretation of its own regulations, 38 C.F.R. § 4.25 and Diagnostic Code 6260, which limits a veteran to a single 10 percent maximum rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Subsequently, the stay of adjudication of tinnitus rating cases was lifted. 

Thus, the Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent under 38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  There is also no basis to "stage" the Veteran's 10 percent rating for his tinnitus, as his symptoms have remained consistent throughout the entire appeal period, and he has been in receipt of the maximum 10 percent during the entire time period.


ORDER

An evaluation in excess of 20 percent for diabetes mellitus type II is denied.

An evaluation in excess of 10 percent for a crush injury to the right index finger is denied.

An evaluation in excess of 10 percent for tinnitus is denied.


REMAND

The Veteran has contended that he has a skin disorder due to herbicide exposure in service.  His service treatment records dated in March 1967, May 1969, and April 1971 indicate that the Veteran was treated for acne and lesions and was noted to have acne scars from an unknown date.

In an August 2012 private treatment record, a physician noted that the Veteran denied having any history of acne prior to his service in Vietnam and stated that the Veteran's chloracne is "highly suspicious for Dioxin induced chloracne."  

The Veteran has not been afforded a VA examination in connection with his claim for service connection for a skin disorder.  In light of the foregoing evidence, the Board finds that a VA examination and medical opinion are needed to determine the nature and etiology of any skin disorder that may be present.

The Board also notes that the issue of entitlement to TDIU is inextricably intertwined with the service connection claim remanded herein.  Harris v. Derwinski, 2 Vet. App. 180, 183 (1991).   Hence, a determination on the claim for TDIU should be deferred pending final disposition of that claim.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request the Veteran provide the names and addresses of any and all healthcare providers
who have provided treatment for a skin disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims files.

The AOJ should also secure any outstanding VA
treatment records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any skin disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file. 

The examiner should note the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify any current skin disorder and address whether the Veteran has chloracne.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to it, to include any symptomatology or herbicide exposure therein (notwithstanding the fact that such an association may not be presumed under the law).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability is viewed in relation to its history," copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


